

113 HR 3225 IH: Making continuing appropriations for veterans benefits in the event of a Government shutdown.
U.S. House of Representatives
2013-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3225IN THE HOUSE OF REPRESENTATIVESOctober 1, 2013Mr. Salmon (for himself, Mr. DeSantis, Mr. Meadows, Mr. Graves of Georgia, Mr. Radel, Mr. Franks of Arizona, Mr. Schweikert, Mr. Gosar, Mr. Bridenstine, Mr. Labrador, Mr. Duncan of South Carolina, Mr. Grimm, Mr. Gohmert, Mr. Hanna, Mr. Weber of Texas, Mr. Benishek, Mr. Rohrabacher, Mr. LaMalfa, Mr. Cook, Mr. Williams, Mr. Yoho, Mr. Lamborn, Mr. Price of Georgia, Mr. Chabot, Mr. Stewart, Mr. Jones, Mr. Coble, Mr. Broun of Georgia, Mr. Jordan, Mr. Cotton, Mr. Amash, Mr. Harris, Mr. Cramer, Mrs. Walorski, Mr. DesJarlais, Mrs. Lummis, Mr. Reichert, Mr. Roe of Tennessee, Mrs. Blackburn, Mr. Forbes, Mr. Posey, Mr. McClintock, Mr. Mullin, Mr. Griffith of Virginia, Mr. Hunter, Mr. Gingrey of Georgia, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking continuing appropriations for veterans benefits in the event of a Government shutdown.1.Continuing appropriations for veterans compensation, pension benefits, and educational assistanceThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect, such sums as are necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2013 and under the authority and conditions provided in such Acts, to administer and furnish the compensation, pension benefits, readjustment benefits, veterans insurance and indemnities, veterans housing benefits, and vocational rehabilitation benefits provided for under title 38, United States Code.2.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs:(1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 1.(2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.(3)January 1, 2015.